Title: From Alexander Hamilton to Thomas Sim Lee, 24 September 1794
From: Hamilton, Alexander
To: Lee, Thomas Sim


War departmentSeptember 24. 1794
Sir,
I have the honor to acknowledge the receipt of a letter of the 18. instant from the Executive Council of Maryland and to congratulate you & them on the disappearance of the insurrection in Maryland.
The President has seen with great satisfaction the laudable vigour with which it was met by the Government, the excellent disposition manifested by the Citizens, and the speedy termination of the disturbance. Such an example cannot but have the best effect.
Though severity towards offenders is to be avoided as much as can consist with the safety of society; yet impunity in such cases is apt to produce too much promptitude in setting the laws at defiance. Repeated instances of such impunity in Pennsylvania are perhaps the principal cause of the misfortune which now afflicts itself and through it the United States. The disturbers of the peace familiarly appeal to the past experience of unpunished offences as an encouragement to the perpretation of new ones. This general reflection will no doubt be duly adverted to by the Judiciary and other authorities of Maryland.
With great respect and esteem   I have the honor to be   Sir   Your most obed. Servant
Alexander Hamilton
His Excellency Thomas Sim LeeGovernor of Maryland
